DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-2, 11-13, and 15 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Regarding claim 1, “high voltage” is a relative term which renders the claim indefinite.
The term "high voltage" is not defined by the claim, the specification does not provide a
standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.
	Regarding claim 1, “temperature-raising a high voltage battery” appears to be a direct
translation from a foreign source document, and it is unclear what is meant by this phrase.
Claims 2, 11-13 and 15 depend from claim 1 and are rejected accordingly.
	Claim 15 is indefinite, as claim 15 depends from a canceled claim.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sakurai (JP2002352867) in view of Patel (US20140103128).
	Regarding claim 1, Sakurai teaches a heating system of a vehicle, comprising: an indoor heating line (see line containing 22; Fig. 1) arranged to pass through a heater core (22; Fig. 1) for indoor air conditioning and provided with a first pump (21; Fig. 1) so that coolant flows therein; and a battery heating line (14; Fig. 1) branched from a downstream point of the heater core and connected to an upstream point of the coolant heater after passing through a battery heat exchange part (11; Fig. 1) for temperature-raising a high voltage battery; wherein the battery heating line further comprises: a first heat exchange flow passage (15b; Fig. 1) that connects a downstream point of the heater core to a first side of the battery heat exchange part; and a second heat exchange flow passage (15a; Fig. 1) that connects a second side of the battery heat exchange part and an upstream point of the coolant heater; wherein the first heat exchange flow passage and the second heat exchange flow passage are configured to mutually exchange heat (via physically mixing).
	Sakurai does not teach wherein the heating line includes both a coolant heater and heater core.
	Patel teaches the heating line includes both a coolant heater (auxiliary heating device 25; Fig. 1) and heater core (cabin heat exchanger 28; Fig. 1), in order to efficiently heat the cabin (¶[0026]).
	Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified Sakurai to include the coolant heater of Patel, in order to efficiently heat the cabin (¶[0026]).
Regarding claim 2, Sakurai teaches the limitations of claim 1, and Sakurai further teaches wherein the indoor heating line further comprises: a first bypass flow passage (line with 25; Fig. 1) connecting the point where the first heat exchange flow passage is connected and the point where the second heat exchange flow passage is connected with each other without going through the battery heat exchange part; and a first valve (25; Fig. 1) provided at the first bypass flow passage or the battery heating line for controlling the coolant flow.
Allowable Subject Matter
Claims 11-13 and 15 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.	The closest art of record is Sakurai, Patel, and Park. 
	The closest art of record is Sakurai, Patel, and Park. 
	Sakurai as modified by Patel teach the heating system substantially as claimed, however, fail to teach the first and second flow passages thermally connected to exchange heat, with a third bypass flow passage in parallel therewith.  Park further teaches such a heat exchange relationship between the first and second flow passages, however, fails to teach the claimed bypass configuration.  
Thus, Sakurai, Patel, and Park alone, or in combination with any other known prior art does not anticipate or render obvious the claimed invention.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIC S RUPPERT whose telephone number is (571)272-9911. The examiner can normally be reached Monday - Friday 8 am - 4 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Len Tran can be reached on 571-272-1184. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ERIC S RUPPERT/             Primary Examiner, Art Unit 3763